NO. 07-10-0429-CR

                            IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                  AT AMARILLO

                                    PANEL C

                               NOVEMBER 23, 2010

                        ______________________________


                    CHRISTOPHER MICHAEL ALDERETE, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

                FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 58,716-D; HONORABLE DON EMERSON, JUDGE

                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
                              MEMORANDUM OPINION
	Appellant, Christopher Michael Alderete, entered a plea of true to the State's allegations in its motion to proceed with adjudication of guilt after having been granted deferred adjudication community supervision for the offense of assault on a family member.  After hearing evidence that Appellant had violated the terms and conditions of community supervision, the trial court adjudicated him guilty and sentenced him to fifteen years confinement.  The Trial Court's Certification of Defendant's Right to Appeal indicates that Appellant's case was a plea-bargain case with no right of appeal and that Appellant waived his right of appeal.
	By letter dated October 21, 2010, this Court notified Appellant of the consequences of the certification and invited him to either file an amended certification showing a right of appeal or demonstrate other grounds for continuing the appeal on or before November 10, 2010.  Appellant was also notified that failure to do so might result in dismissal of the appeal pursuant to Rule 25.2 of the Texas Rules of Appellate Procedure. 
	In response to this Court's letter, Appellant filed a "Motion for Extension of Time" on his appeal to seek help from outside sources.  He also expressed an intent to file a petition for discretionary review with the Texas Court of Criminal Appeals.  Appellant's response, however, does not contradict the trial court's certification.  Appellant also failed to file an amended certification reflecting a right of appeal and did not show cause for continuing his appeal.  Consequently, this appeal is dismissed based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice
Do not publish.